Case 2:17-cv-00197-Z-BR Document15 Filed 01/21/21 Pagei1of2 PagelD 82

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS JAN 2 1 2021
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
MARCUS GREGORY MARCOOT, § By
§ &
Petitioner, §
§
y. § 2:17-CV-197-Z
§
Director, TDCJ-CID, §
§
Respondent. §

 

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by petitioner in this case.
(ECF No. 14). No objections to the findings, conclusions, and recommendation have been filed.
After making an independent review of the pleadings, files, and records in this case, the Court
concludes that the findings, conclusions, and recommendation of the Magistrate Judge are correct.
It is therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate
Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed
to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.
473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that petitioner has failed to show (1)
Case 2:17-cv-00197-Z-BR Document 15 Filed 01/21/21 Page 2of2 PagelD 83

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis on appeal.

_Mifyemall

HEW J. KACSMARYK
oN) ED STATES DISTRICT JUDGE

SO ORDERED.

January Al, 2021.
